DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.

Allowable Subject Matter
Claims 14, 16-19 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 14 was found to be allowable because wherein in a state in which both the light beam transmission circuitry and the laser scanning projector are turned on, the control circuitry is configured to turn off one of the light beam transmission circuitry and the laser scanning projector while keeping the other of the light beam transmission circuitry and the laser scanning projector turned on.


Claim 24 was found to be allowable because in a state in which both the light beam transmission circuitry and the laser scanning projector are turned on, turning off one of the light beam transmission circuitry and the laser scanning projector while keeping the other of the light beam transmission circuitry and the laser scanning projector turned on.

Claims 25 and 26 are allowable as being dependent on claim 14.

Claim 27 was found to be allowable because wherein in a state in which both the light beam transmission circuitry and the laser scanning projector are turned on, the control circuitry is configured to turn off one of the light beam transmission circuitry and the laser scanning projector while keeping the other of the light beam transmission circuitry and the laser scanning projector turned on.

The closest available prior art Lin et al. (US PG Pub. 20160330417) discloses a portable lamp (real-time projection device 50 of fig. 6) wirelessly connected to a connected object (mobile electronic device 40 includes smartphones, pads, iPods, and PDAs of fig. 5), said portable lamp comprising: lighting circuitry (driving circuit 57 of fig. 5) configured to transmit a light (para. 0029; driving circuit 57 is coupled to the second controller 53 for transmitting the pixel information thereto), the lighting circuitry including: (i) light beam transmission circuitry (para. 0030; the laser scanner 58 includes a laser .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        29 October 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882